Citation Nr: 1017214	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-06 192	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an effective date earlier than January 7, 
2008, for the grant of a 100 percent evaluation for post-
traumatic stress disorder (PTSD) with dysthymia, chronic 
depression, and personality disorder (previously, major 
depression, recurrent, including anxiety).



REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney 
at Law



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to April 
2003.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which increased the evaluation for the 
Veteran's service connected psychiatric disability from 30 to 
100 percent, effective January 1, 2008.

The appeal is REMANDED to the RO through the VA Appeals 
Management Center (AMC).  The Veteran will be advised if 
further action is required on her part.


REMAND

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date for an 
increased rating as follows: If the increase occurred within 
one year prior to the claim, the increase is effective as of 
the date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim. If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); 
VAOPGCPREC 12-98 (1998).

A report of examination or hospitalization can be accepted as 
an informal claim for benefits if the report relates to a 
disability which may establish entitlement. 38 C.F.R. § 3.157 
(2009).  

The RO has recognized January 7, 2008, as the date of the 
Veteran's claim.  

In June 2008, the Veteran submitted authorization for VA to 
obtain records of her treatment.  She reported treatment at 
Jacksonville Naval Air Station and Hospital and the VA 
Medical Center (VAMC) from March 2006 to July 2007; at the 
Batavia and Buffalo VAMCs from August to December 2007; and 
Wyoming County Community Hospital in November 2007.  These 
records have not been obtained.  At a VA examination in June 
2008, it was reported that the Veteran had been seen at an 
unspecified emergency room following a suicide attempt in 
July 2007, and had not worked since that time.  Records of 
this treatment are not in the claims folder.

The outstanding treatment records could serve to show an 
earlier claim for increase or that entitlement to increased 
benefits arose within one year of the January 2008 claim.  
These records are, therefore, relevant, and VA has a duty to 
obtain them.  38 U.S.C.A. § 5107(b), (c) (West 2002).

Accordingly, the appeal is REMANDED for the following:

1.  The agency of original jurisdiction 
(AOJ) should ask the Veteran to provide 
information needed to obtain records of 
her emergency room treatment following a 
suicide attempt in July 2007 and then 
take the necessary steps to obtain those 
records

2.  The AOJ should obtain records of the 
Veteran's psychiatric treatment at the 
Jacksonville Naval Air Station and 
Hospital and Jacksonville VA Medical 
Center (VAMC) from March 2006 to July 
2007; and at the Batavia and Buffalo 
VAMCs from August to December 2007; and 
at the Wyoming Community Hospital in 
November 2007.  

3.  If the appeal is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if not otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).






